DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed March 5, 2020.
	Claims 37-50 are pending.  Claims 1-30 were canceled.  Claims 31-36 are canceled by Examiner’s Amendments as being drawn to non-elected invention without traverse.  Claim 37 is independent.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with D. Brent Kenady (Reg. No. 40,045) on June 29, 2021.
	In the Claims, cancel claims 31-36.
Election/Restrictions
Applicant’s election of invention II comprising claims 37-50 in the reply filed on May 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

s 31-36 directed to invention non-elected without traverse.  Accordingly, claims 31-36 been cancelled.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on March 5, 2020.  This IDS has been considered.
Allowable Subject Matter
Claims 37-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 37, there is no teaching or suggestion in the prior art of record to provide the recited steps of removing the dielectric material from the intervening first level to form a first void along the first side of the first opening, and to form a second void along the second side of the first opening, forming second conductive material within the first opening and within the first and second voids, the second conductive material within the first void being an additional gate level along the first gate side, and the second conductive material within the second void being an additional gate level along the second gate side, removing some of the second conductive material to form a second opening which isolates the gate levels of the first gate side from the gate levels of the second gate side, forming a first conductive structure within the second opening and along the first gate side with one another to incorporate the gate levels along the first gate side into a first conductive gate, and forming a second conductive structure within the second opening and along the second gate side, the second conductive structure coupling the gate levels along the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Shigemura et al. (U.S. 2018/0138194).
Shigemura et al. teach a three-dimensional memory device including an alternating stack of insulating layers and electrically conductive layers over a substrate.  Furthermore, Shigemura et al. teach the step of forming isolation cavities while collaterally laterally recessing a subset of the electrically conductive layers that are physically exposed to the isolation cavities (see Fig. 19 and page 15, par. 0182).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825